DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/26/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Indefiniteness
and Broad to Narrow Limitations
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 15-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031,2033 (Bd. Pat. App. 
In the present instance, claim 1c recites the broad recitation hydroxylated fatty acid, and the claim also recites C8-C22, which is the narrower statement of the range/limitation.
In the present instance, claim 7 recites the broad recitation unsaturated hydroxylated fatty acid, and the claim also recites C8-C22, which is the narrower statement of the range/limitation.
In the present instance, claim 17 recites the broad recitation of an alkyl or alkenyl ester of an alkoxylated fatty acid, and the claim also recites C2-C4, which is the narrower statement of the range/limitation.
The Applicant is advised to remove the parentheses from each instance of appearance in the claims.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
Applicant argued that the claims are not indefinite.

The same logic applies to claim 17, where it is unclear whether the claimed subject matter is a compound having alkylene units or a compound having 2-4 carbons, since the two compounds are not necessarily the same.
At each instance, the Applicant is advised to remove the parentheses from the claims, as previously suggested.
The 35 USC § 112 rejection is maintained.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq et al (US 2012/0021025 A1).
Bendejacq disclosed shampoo compositions [abstract and title] comprising vegetable oils [0185]; 1-10 % cocamidopropyl hydroxysultaine (sultaine surfactant) [0113]; 5-30 % sodium methyl oleoyl taurate (taurate surfactant) [0101 and 0103] and 
The prior art disclosed compositions containing vegetable oils [0185]; cocamidopropyl hydroxysultaine [0113]; sodium methyl oleoyl taurate [0101 and 0103] and PEG-18 Castor Oil Dioleate [0174]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Claim 1 recites at least 0.3 pbw vegetable oil; 2-40 pbw surfactant system comprising sultaine surfactant and taurate surfactant, and at least 0.1 pbw non-ionic solubilizer. Claim 4 recites 0.1 to 10 pbw sultaine surfactant. Claim 6 recites 0.1 to 10 pbw taurate surfactant. Claim 12 recites a weight ratio of vegetable oil to solubilizer at 1:5 to 5:1.

Bendejacq did not specifically disclose the amounts of vegetable oil and non-ionic stabilizer, as recited in claims 1 and 12. 
However, at [0169-0170], Bendejacq disclosed that the composition was aqueous, and that all ingredients added to 100 %. As per Bendejacq, the one skilled in the art can arrive at appropriate amounts. As such, it would be prima facie obvious to one of ordinary skill in the art to include at least 0.3 pbw vegetable oil and at least 0.1 pbw non-ionic surfactant within Bendejacq, in order to arrive at the claimed composition.
It would be prima facie obvious to one of ordinary skill in the art to include a weight ratio of vegetable oil to solubilizer at 1:5 to 5:1 within Bendejacq, in order to arrive at the claimed composition. An ordinarily skilled artisan would be led by the guidance of Bendejacq [Bendejacq, at 0169-0170]. 
Bendejacq reads on claims 1-7, 9, 12, 15-17 and 21.
Claims 10 and 18 are rendered prima facie obvious because Bendejacq disclosed an ampholytic polymer that provided conditioning effects [0165].
Claims 11 and 19 are rendered prima facie obvious because Bendejacq disclosed silicone and mineral oils [0158-0159].
Claim 13 is rendered prima facie obvious because Bendejacq disclosed [0119] 0.1 to 10 % electrolyte.

 	Claims 22 and 23 are rendered prima facie obvious because Bendejacq disclosed, in some embodiments, compositions in emulsion form [0131], where the emulsions were advantageously transparent [0134]. The microemulsions exhibited a transmittance of at least 90%, preferably of at least 95%, at a wavelength of 600 nm, measured, using a Lambda 40 UV-Vis spectrometer.
	Claim 23 recites a transmittance of greater than or equal to 85 %. Bendejacq disclosed a transmittance of at least 90%, preferably of at least 95%. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
	Applicant argued that Bendejacq contrasts with the invention, in that Bendejacq teaches opaque compositions at [0026].
	The Examiner disagrees. Bendejacq disclosed, in some embodiments, compositions in emulsion form [0131], where the emulsions were advantageously transparent [0134]. The said emulsions exhibited a transmittance of at least 90%, preferably of at least 95%, at a wavelength of 600 nm, measured using a Lambda 40 UV-Vis spectrometer.

.
	The Examiner responds that Bendejacq is relevant as prior art for all that it contains, where alternative (e.g., transparent) embodiments constitute prior art. MPEP 2123 I and II.
	Bendejacq is not excluded by the claims. The 35 USC § 103 rejection is maintained.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-13, 15-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/091,219, in view of Bendejacq et al (US 2012/0021025 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims recite all of the features instantly recited for the cosmetic cleansing composition except for a taurate surfactant, and a transparent composition. The instant claims require a taurate surfactant and a transparent composition, and such an ingredient and property are not recited by the copending claims.
Bendejacq disclosed shampoo compositions comprising [0113] sodium methyl oleoyl taurate as an exemplary amphoteric surfactant, wherein the said surfactant is 
Thus, it would have been prima facie obvious to use a taurate surfactant and a transparent composition in the copending formulation. An ordinarily skilled artisan would have been motivated to formulate the shampoo, as taught by Bendejacq [Bendejacq, at 0030, 0113, 0131 and 0134].
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicants argued that a prima facie case of obviousness was not established over Bendejacq, to which the Examiner disagrees. The prima facie case of obviousness, in the rejection of the claims over Bendejacq’s disclosure, was discussed above (see the rejection and arguments over Bendejacq).
The obviousness-type nonstatutory double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612